10-4460-cv
        Batyreva v. NYC Dept. Of Education



                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
     A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS
     GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S
     LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED
     WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).      A PARTY
     CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1           At a stated term of the United States Court of Appeals
 2      for the Second Circuit, held at the Daniel Patrick Moynihan
 3      United States Courthouse, 500 Pearl Street, in the City of
 4      New York, on the 9th day of March, two thousand twelve.
 5
 6      PRESENT:
 7               DENNIS JACOBS,
 8                    Chief Judge,
 9               DENNY CHIN,
10               SUSAN L. CARNEY,
11                    Circuit Judges.
12      __________________________________________
13
14      Olga Batyreva,
15
16                   Plaintiff-Appellant,
17
18                          v.                        10-4460-cv
19
20      New York City Department of Education,
21
22                   Defendant-Appellee.
23
24      __________________________________________
 1   FOR PLAINTIFF-APPELLANT:    Olga Batyreva, pro se, Brooklyn,
 2                               NY.
 3
 4   FOR DEFENDANT-APPELLEE:     Norman Taub Corenthal, Assistant
 5                               Corporation Counsel, New York
 6                               City Law Department, New York,
 7                               NY.
 8

 9       Appeal from a judgment of the United States District

10   Court for the Southern District of New York (Crotty, J.).

11

12       UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,

13   AND DECREED that the judgment of the district court is

14   AFFIRMED.

15

16       Plaintiff-Appellant Olga Batyreva, pro se, appeals from

17   the district court’s judgment granting summary judgment in

18   favor of the defendant in her action alleging discrimination

19   and retaliation on the basis of age and national origin, and

20   raising a claim of First Amendment retaliation.   We assume

21   the parties’ familiarity with the underlying facts, the

22   procedural history of the case, and the issues on appeal.

23       A district court’s application of the principles of

24   claim and issue preclusion is reviewed de novo.   See Bank of

25   N.Y. v. First Millennium, Inc., 607 F.3d 905, 919 (2d Cir.

26   2010).   Likewise, we review de novo a district court’s grant

27   of summary judgment, construing the evidence in the light

                                   2
 1   most favorable to the non-moving party.    See Amador v.

 2   Andrews, 655 F.3d 89, 94 (2d Cir. 2011).

 3       Having conducted an independent and de novo review of

 4   the record, we affirm the district court’s judgment for

 5   substantially the reasons stated in the magistrate judge’s

 6   thorough and well-reasoned report and recommendation of

 7   August 23, 2010, and the district court’s decision of

 8   October 1, 2010.

 9       We have considered all of Batyreva’s additional

10   arguments -- including her arguments that the district judge

11   was not impartial and that the defendant tried to improperly

12   influence the outcome of the case -- and find them to be

13   without merit.

14       Accordingly, the judgment of the district court is

15   hereby AFFIRMED.

16
17                              FOR THE COURT:
18                              Catherine O’Hagan Wolfe, Clerk

19




                                  3